Citation Nr: 0330528	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for a heart disorder.

2.	Entitlement to service connection for a skin disorder.

3.	Entitlement to service connection for a stomach 
disorder.

4.	Entitlement to service connection for residuals of jaw 
surgery.

5.	Entitlement to service connection for left foot pain.

6.	Entitlement an initial rating in excess of 20 percent 
for mild degenerative joint disease of the iliotibial 
band, snapping right hip syndrome.

7.	Entitlement to an initial rating in excess of 10 
percent for left palmeris longus tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1978 
to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in his January 1999 original claim for 
benefits, the veteran noted a low back problem.  However, it 
does not appear that the RO developed or adjudicated that 
matter, and the Board refers it back for appropriate 
consideration.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-
7 (West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).

Under the new law and regulations, First, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. 
Cir.2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ 
(agency of original jurisdiction) for initial consideration 
and without having to obtain the appellant's waiver.  The 
Federal Circuit found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of 
a one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not 
prohibit evidentiary development by the Board, and the 
Secretary may expressly delegate such authority to the Board 
by new regulations; (2) the DAV decision does prohibit the 
Board from rendering a final decision based upon newly 
obtained evidence without the appellant's first waiving 
initial consideration of any such evidence by the RO; (3) 
the DAV decision does not prohibit the Board from issuing 
the duty-to-assist notice required by the VCAA in 
38 U.S.C.A. § 5103(a), and the Secretary may expressly 
delegate such authority to the Board by new regulations; and 
(4) the Board is not required to identify and readjudicate 
any claims decided by the Board under the now invalidated 
regulations before the DAV decision, although VA must review 
the claim if requested information or evidence is submitted 
within one year after the date of the request.  VAOPGCPREC 
1-2003.

The record reflects that the veteran had nearly 20 years of 
active service before retiring in December 1998.  The RO 
received his claim for the matters at issue in January 1999.  
The veteran seeks service connection for heart, skin, and 
stomach disorders, left foot pain, and residuals of jaw 
surgery.  Service medical records show that, when examined 
for entry into service in July 1978, he reported taking 
prescribed antibiotic medication for acne.  Examination 
findings at that time showed his skin was normal.  Clinical 
entries reflect treatment for folliculitis, eczema, herpes 
lesion, psoriasis, tinea cruris, lichen planus, and 
lichenoid dermatitis.  A March 1980 examination report 
reflects a systolic heart murmur of the 1st degree, which was 
assessed in December 1981 as an innocent murmur.  Findings 
of a January 1995 electrocardiogram (EEG) included sinus 
bradycardia, otherwise normal EEG.  On a report of medical 
history completed in March 1998, the veteran said that in 
1986, while at the Naval Air Station in Jacksonville, 
Florida, he underwent surgery to correct an overbite.  
Service medical records also reflect treatment for 
gastroenteritis on several occasions.  When he was examined 
for discharge in July 1998, eczema was noted, and the 
veteran reported taking antibiotic medication for psoriasis 
and irritable bowel syndrome.  However, the record indicates 
that the veteran was not afforded a VA examination in 
conjunction with his claims, and the Board believes this 
should be done prior to final consideration of his appeal.

The veteran also seeks increased initial ratings for his 
service-connected mild degenerative joint disease of the 
iliotibial band, snapping right hip syndrome, and his left 
palmeris longus tendinitis.  The record indicates the 
veteran last underwent VA orthopedic examination in 
September 1999, more than four years ago.  Thus, in the 
interest of due process and fairness, the Board believes 
that the veteran should be afforded a new VA examination so 
that the Board can accurately assess the current severity of 
his service-connected right hip and left hand disabilities.

The record also reflects that the VARO has not yet 
considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 regarding this matter.  Although the 
RO advised the veteran of the VCAA in a letter dated in 
April 2002, he was only given 60 days within which to submit 
additional evidence.  It would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in DAV v. Secretary, supra.  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  That analysis would appear to apply as well to 
the 60-day deadline period provided by the RO in the present 
case.  Therefore, since this case is being remanded for 
additional development, the RO should take this opportunity 
to comply with the aforementioned judicial precedent.  

Thus, due process, as mandated by the recent decisions of 
the Federal Circuit, and the General Counsel precedent 
opinion, demands that this case be REMANDED to the RO for 
the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Such notice 
should specifically apprise the veteran of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorders at issue since 1998.  
The RO should then request all pertinent 
medical records from these medical 
providers.

3.	The veteran should be scheduled for a VA 
examination to determine the etiology of 
any heart, skin, stomach, left foot, or 
jaw disorder found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner is 
requested to provide an opinion concerning 
the etiology of any heart, stomach, left 
foot, or jaw disorder found to be present, 
to include whether it is at least as 
likely as not (i.e., at least a 50-50-
probability) that any currently diagnosed 
heart, left foot, stomach, or jaw disorder 
was caused by military service, including 
the findings noted in the veteran's 
service medical records, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).   

With regard to the veteran's claim for 
service connection for a skin disorder, 
the examiner is requested to address the 
following matters:  (1) Does the 
appellant currently have a diagnosed 
skin disorder?  (2) If he has such a 
disability (or disabilities), does it 
represent a disease process or the 
residuals of an injury?  (3) Taking into 
consideration the evidence incorporated 
in the service medical records, when was 
the disability (or disabilities) 
incurred?  (4) If any disability was 
incurred before December 1978, was there 
an increase in disability, beyond the 
natural progress of the disorder, during 
a period of military duty?  
A complete rationale should be provided for 
all opinions offered.  The veteran's claims 
file should be made available to the examiner 
prior to the examination and the examiner is 
requested to indicate in the examination 
repor twhether the records were reviewed.

4.	Then, the veteran should be afforded a VA 
orthopedic examination of his service-
connected mild degenerative joint disease, 
iliotibial band, snapping right hip 
syndrome, and palmaris longus tendinitis 
of the left hand by a physician with 
appropriate expertise to determine the 
current severity and manifestations of 
these disabilities.  All necessary tests 
and studies, to include X-rays and range 
of motion studies in degrees, should be 
conducted, and all clinical findings 
should be reported in detail.  In 
reporting range of motion, the examiner 
should specifically identify any excursion 
of motion accompanied by pain.  The extent 
of any instability or subluxation should 
be noted.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the extent 
of any pain for both the right hip and 
left hand disabilities.  The functional 
impairment due to pain should be 
identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.  
A rationale for all opinions expressed 
should be provided. The claims folder 
should be made available to the examiner 
prior to examination and the examination 
report should indicate whether the 
veteran's medical records were reviewed.

5.	Thereafter, the RO should readjudicate the 
veteran's claims for service connection 
for heart, skin and stomach conditions, 
residuals of jaw surgery, left foot pain, 
and increased initial ratings in excess of 
20 percent for mild degenerative joint 
disease, iliotibial band, snapping right 
hip syndrome, and a rating in excess of 10 
percent for palmaris longus tendonitis of 
the left hand.  The RO should also give 
consideration to the possibility of staged 
ratings, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (2003).


